DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution.
A Journal Entry filed on September 9, 2010, stated the importance of Plaintiffs diligently pursuing their appeal. The Journal Entry stated that "[i]f Plaintiffs [did] not submit a written request to continue their appeal by September 23, 2010, Plaintiffs' appeal [would] be dismissed." (Journal Entry at 1.) As of this date, Plaintiffs have not contacted the court. Under such circumstances, the court finds the appeal must be dismissed for want of prosecution. Now, therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ___ day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR. Your Complaint must besubmitted within 60 days after the date of the Decision or thisDecision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A.Tanner on September 27, 2010. The Court filed and entered thisdocument on September 27, 2010.